Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
This Office Action is responsive to the RCE, Amendment and Arguments filed on 09/13/2022, wherein claims 1, 14-15, and 20 were amended, and claims 2-5, 11 and 16-19 were cancelled.
Claims 1, 6-10, 12-15 and 20 are pending.

Priority
The instant application is a 371 of PCT/AU2019/050471, filed 5/17/2019, which claims priority to AU2018901724, filed 5/17/2018, and AU2018903046, filed 8/20/2018.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 20, in the reply filed on 11/17/2021, is acknowledged.
Applicants’ election without traverse of 
    PNG
    media_image1.png
    136
    332
    media_image1.png
    Greyscale
, Example 26 on page 51 of the specification and compound number twelve of claim 20, in the reply filed on 11/17/2021, is acknowledged.  
Claims 8 and 14-15 are withdrawn from consideration as being directed to a non-elected group and non-elected species.
Claims 1, 6-7, 9-10, 12-13 and 20 are examined on the merits herein.
REJECTIONS WITHDRAWN
	The terminal disclaimer over US 17,055,644, filed 09/13/2022, is sufficient to overcome the Double Patenting Rejection in the previous Office Action.
REJECTIONS MAINTAINED
Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-10, 12-13 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over US 7,932,272 to Nakamoto (PTO-892).
Nakamoto ‘272 teaches antifungal agents containing heterocyclic compounds.  Pharmaceutical compositions comprising these compounds in pharmaceutically acceptable carriers are taught (col. 372, claim 15 of Nakamoto ‘272).  
Nakamoto ‘272 exemplifies:

    PNG
    media_image2.png
    178
    355
    media_image2.png
    Greyscale
,
which reads on instant formula (I) when Y is a phenyl ring substituted with fluorine, X is CH, R1-R5 are H, and R is an optionally substituted, 6 membered heteroaryl with one nitrogen atom (Col. 305, lines 50-60).
Nakamoto ‘272 teaches that A1 of formula (I-a), which is R of instant formula (I), can be an imidazopyridyl group or a pyridyl group, as exemplified by compound A-20 above (Col. 4, lines 48-56).
Nakamoto ‘272 differs from the instantly claimed invention in that it does not exemplify an imidazopyridine group, 
    PNG
    media_image3.png
    43
    100
    media_image3.png
    Greyscale
,  as R in instant formula (I).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute an imidazopyridyl group in place of a pyridyl group at the A1 position of Nakamoto ‘272, to arrive at the instantly claimed compounds.  One of ordinary skill in the art would have been motivated to substitute the imidazopyridyl group in place of the pyridyl group in the A1 position of Nakamoto ‘272, with a reasonable expectation of success, because Nakamoto ‘272 teaches imidazopyridyl groups and pyridyl groups as interchangeable in the A1 position of formula (I-a), which corresponds to R of instant formula (I).
Response to Arguments
	Before responding to Applicant’s individual arguments, it is noted that the majority of the arguments are directed toward the compounds of formula (I) for use in the treatment of pain.  However, the instant claims are compound claims and not method of use claims.  Thus, Applicant’s arguments directed toward the differences in the methods of using the compounds of Nakamoto ‘272 and the instant invention are moot.
	Applicant argues that a person having ordinary skill in the art would not be motivated to modify the compounds of Nakamoto because a person who was seeking a pain treatment drug would not be likely to start with an antifungal drug, would have no reason to select the modification route that produced the pain treatment drug from an antifungal drug class, and would not have reason to take any such compound from an antifungal drug class and test it for pain treatment properties.
This argument is not persuasive.  The instant claims are directed toward compounds and not toward methods of treating pain with compounds of formula (I).  As such, Applicant is arguing features which are not claimed; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that there would be no reasonable expectation of success to modify compound A-20 as recited in the above rejection because while A-20 is recited as one of the 338 exemplary compounds, Nakamoto provides no activity data for it, the SAR (structure-activity-relationship) of Nakamoto shows that the most active compounds of those tested include a thiophene core and a pyridyl group on the left rather, and that a person of ordinary skill would not have a reasonable expectation of success to modify A-20 because similar compounds actually demonstrate poor SAR in Nakamoto.  
This argument is not persuasive.  Patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.  
Nakamoto ‘272 teaches and exemplifies compound A-20 as a preferred embodiment of compounds of formula (Ia), the generic compound taught by Nakamoto ‘272.  Nakamoto ‘272 teaches that A1 of formula (I-a), which is R of instant formula (I), can be an imidazopyridyl group or a pyridyl group, as exemplified by compound A-20 above (Col. 4, lines 48-56).  
Nakamoto ‘272 exemplifies numerous compounds with 
    PNG
    media_image3.png
    43
    100
    media_image3.png
    Greyscale
 at the R position in instant formula (I) (Col. 353, Compound S1; Col. 352, Compounds Q3, Q4, Q5; Col. 350, compound J1).  One of ordinary skill in the art would have been motivated to substitute the imidazopyridyl group in place of the pyridyl group in the A1 position of Nakamoto ‘272, with a reasonable expectation of success, because Nakamoto ‘272 teaches imidazopyridyl groups and pyridyl groups as interchangeable in the A1 position of formula (I-a), which corresponds to R of instant formula (I).
Additionally, regarding activity data, Nakamoto ‘272 states, “The following representative compounds prepared in the examples were measured for their inhibitor activity. As a result, as shown in Table 52 to Table 54, it was found that compounds according to the present invention inhibited the GPI-anchored protein transport process, and have anti-candida activity and anti-aspergillus activity” (Col. 358, lines 35-45). 
Applicant argues that Compound A-20 was not tested and that the SAR established by Nakamoto shows that having a thiophene at the core provides the most active compounds.  Applicant argues that the skilled person would have no reasonable expectation of success because nothing in Nakamoto suggests that compound A-20 would have good activity as an antifungal because Nakamoto appears to demonstrate that switching from a pyridyl group to an imidazopyridyl group was detrimental.  Applicant then points to compounds Q1-Q8 and states that of these 8 compounds, only Q7 was tested and that it showed significantly lower activity.  Applicant therefore argues that it can be said that the modification alleged by the Office Action could actually provide greater uncertainty in the outcome and lower the expectation of success.  
Regarding compounds Q1-Q8, it is noted that only Q7 was tested by Nakamoto (see tables 52-54).  Regarding Q7, and those compounds depicted in tables 52-54, Nakamoto states, as stated above, it was found that compounds according to the present invention inhibited the GPI-anchored protein transport process, and have anti-candida activity and anti-aspergillus activity” (Col. 358, lines 35-45).  Table 54, shows Q-7’s reporter system inhibitory activity, Table 53 shows Q-7’s anti-candida activity, and Table 54, shows Q-7’s anti-aspergillus activity.  While, Applicant is correct that Q-7 does not exhibit the strongest anti-aspergillus activity in comparison to some of other tested compounds, Q-7, with the an imidazopyridyl group, still exhibits anti-aspergillus activity and exhibits excellent reporter system inhibitory activity and anti-candida activity in comparison to the other tested compounds.
Applicant is reminded that obviousness does not required absolute predictability, but a reasonable expectation of success, MPEP 2143.02.  
NEW REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10, 12-13, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/724,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘601 claims: 
    PNG
    media_image4.png
    403
    535
    media_image4.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622